See 2 Geoffrey C. Hazard, Jr., W. William Hodes & Peter R. Jarvis, The
                      Law of Lawyering § 65.4 (3d ed. 2012); In re Respondent I, 2 Cal. State Bar
                      Ct. Rptr. 260, 266 n.6, 272 (Rev. Dept. 1993).
                                  Accordingly, having considered the petition and the
                      supporting documentation, we conclude that Eichelberger's offense does
                      not warrant the imposition of a temporary suspension or referral to the
                      disciplinary board at this time.
                                  It is so ORDERED.


                                                                                        J.



                                                                                        J.
                                                          Parraguirre




                      cc: David A. Clark, Bar Counsel
                           State Bar of Nevada/Las Vegas
                           Cory R. Eichelberger




SUPREME COURT
        OF
     NEVADA
                                                            2
(CO 1947A    .4Symn